 



Exhibit 10.1
SEPARATION AGREEMENT AND MUTUAL RELEASE OF CLAIMS
THIS SEPARATION AGREEMENT (the “Agreement”) is made and entered into as of the
29th day of November, 2007 and effective on the Effective Date (defined below),
by and between CHARLES F. CHAMPION (the “Executive”) and YOUBET.COM, INC., a
Delaware corporation (the “Company”).
W I T N E S S E T H:
THAT, WHEREAS, the Executive was initially employed by the Company as its
President and Chief Operating Officer pursuant to an employment agreement dated
March 11, 2002; and
WHEREAS, effective as of June 16, 2003, the Executive has been employed by the
Company as its Chief Executive Officer and Chairman of the Board pursuant to an
employment agreement entered into on November 21, 2003, and amended by a first
amendment thereto on August 1, 2005, and a second amendment thereto on
January 11, 2006 (collectively, the “Employment Agreement”); and
WHEREAS, the Company and the Executive have agreed that the Executive’s
employment is ending effective December 11, 2007; and
WHEREAS, while the Company intends to and shall honor its obligations to the
Executive under the Employment Agreement, the Company and the Executive desire
to slightly modify their arrangement and to release one another, all as provided
in this Agreement;
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which the parties to this
Agreement hereby acknowledge, the parties hereby agree as follows:
1. Separation.
(A) Transition. The Company hereby agrees to continue to employ the Executive
through the close of business on December 11, 2007 (the “Separation Date”).
Until the Separation Date, and except for illness or injury, vacations, PTO,
holidays, and emergencies, Executive will continue to perform his regular and
customary duties (and with the perquisites he has enjoyed prior to his signing
this Agreement), and the Executive will work with the Company to effectuate a
smooth transition of the Company’s leadership, provided, however, that Executive
may pursue other employment and consulting opportunities to commence after the
Separation Date so long as such pursuit does not interfere with Executive’s
regular and customary duties. The Company may terminate Executive’s employment
prior to the Separation Date only for “Cause,” as that term is defined in
Section 7(d) of the Executive’s Employment Agreement, and then only if the
Executive is afforded the procedural protections set forth in Section 7(d) of
the Employment Agreement for a determination of whether there is, in fact,
“Cause.”
(B) Departure. Effective as of the Separation Date, the Executive’s employment
with the Company will end by reason of a termination of his employment without

 

 



--------------------------------------------------------------------------------



 



(C) “Cause” as that term is defined in the Employment Agreement. Effective as of
the Separation Date, the Executive will cease to hold any and all offices with
the Company, and, notwithstanding any contrary provisions in the Employment
Agreement, shall resign from the Board and shall not seek re-election to the
Board at any time thereafter.
(D) Announcement. The announcement of the Executive’s departure from the Company
will be made at a time determined by the Company, but it shall not be made
unless and until the Company has delivered to the Executive (A) by certified or
cashier’s checks or by wire transfer the payments due him under Section 5(A) of
this Agreement and (B) originals of the agreed upon documents under Section 5(B)
of this Agreement. For purposes of this Section 1(C)(A), “delivered to the
Executive” shall be deemed to have been made if the Company delivers said
payments via wire transfer to an escrow or client funds account held on the
Executive’s behalf by the law firm of Funkhouser Vegosen Liebman & Dunn Ltd.
(“Escrow Agent”). In the event such an escrow payment is made, Escrow Agent
shall hold all funds in escrow pending expiration of the seven (7) day
revocation period described in Section 19 below. If the Executive does not
revoke his acceptance of this Agreement prior to expiration of said revocation
period, then Escrow Agent shall release the funds to the Executive, provided
that no funds will be released unless and until Escrow Agent receives written
confirmation from the Executive, and Escrow Agent has confirmed that the Company
has received a copy of such confirmation, that no such revocation has occurred,
and provided further that it is understood and agreed that such funds will not
bear interest. In the event that the Executive revokes this Agreement pursuant
to Section 19 below, Escrow Agent shall return all funds to the Company without
interest within one (1) business day of notification from the Company to Escrow
Agent that revocation has occurred. In no case will Escrow Agent deliver any
funds to the Executive absent legally binding confirmation that the Executive
has not revoked this Agreement per Section 19 below.
2. Interim and Final Compensation. Until the Separation Date, the Company shall
(A) continue to employ the Executive as its Chief Executive Officer and
(B) compensate him and provide him with his benefits pursuant to his Employment
Agreement. On the Separation Date, the Company shall pay the Executive as
follows (all amounts are gross amounts, and shall be reduced by required legal
deductions, if any):

  1)   unpaid salary due him through the Separation Date, and a payment equal to
the amount the Executive would have been paid had he remained in the employ of
the Company until December 31, 2007 (i.e., twenty-nine thousand eight hundred
sixty and 69/100 dollars {$29,860.69}),     2)   his earned and unused vacation
pay and PTO through the Separation Date which, as of October 31, 2007, is
eighty-five thousand and no/100 dollars ($85,000),     3)   his unreimbursed
business expenses through the Separation Date, and

 

-2-



--------------------------------------------------------------------------------



 



  4)   a bonus for 2007 in the amount of one hundred thirty-eight thousand eight
hundred fifty-two and 25/100 dollars ($138,852.25).

In addition, on the Separation Date, the Company shall provide the Executive an
opportunity to purchase the technological and peripheral devices he used in
connection with his employment (the “Devices”) at an agreed upon price. The
parties understand and agree that the Executive may retain any Devices so
purchased, without having them stripped out other than for trade secrets and
proprietary information of the Company. Executive shall return to the Company
all Devices not so purchased, which are listed on Exhibit “A,” and Executive
will provide the Company with access to the Devices as deemed reasonably
necessary by the Company to remove such trade secrets and proprietary
information of the Company. Nothing contained in this Agreement shall affect the
Executive’s right to receive through the Separation Date his 401(k) plan
benefits under the Company’s 401(k) plan, and the Company shall, promptly after
the Separation Date, roll over such benefits to an individual retirement account
that the Executive designates.
3. Effect of Premature Termination. The parties understand and agree that if
prior to the Separation Date (A) the Company terminates the Executive’s
employment for a reason other than for “Cause” as defined in the Employment
Agreement, or (B) the Executive terminates his employment for “Good Reason” as
defined in the Employment Agreement, such event shall have no impact whatsoever
on the Executive’s entitlement to any of the payments and benefits due him, and
the rights he has, under this Agreement, the Company shall not be relieved from
its obligations to provide Executive with and honor the same, and the last day
of Executive’s employment with the Company shall be deemed to be the Separation
Date. In the event the Executive dies or becomes disabled prior to the
Separation Date, he shall, in lieu of the terms of this Agreement, retain those
rights provided to him in Section 7(b) of the Employment Agreement, including
and the Nine Million Dollar ($9,000,000) life insurance policy provided for in
Section 4(a) of his Employment Agreement (as amended by Section 2 of the Second
Amendment thereto). Executive acknowledges that the Company’s obligation to make
any premium payments on Executive’s insurance policies will terminate upon
payment to Executive of the corresponding amounts set forth in Section 5(A)
below.
4. Compensation and Benefits.
(A) Compensation and Benefits. The Executive and the Company acknowledge and
agree that, subject to the remaining provisions of this Agreement, the payments
set forth in this Section are required to be made to Executive under his
Employment Agreement as a result of the termination of his employment with
“Cause.” Accordingly, on the Effective Date, the Company will pay the Executive
the following (all amounts are gross amounts, and shall be reduced by required
legal deductions, if any):

  1)   two (2) years of severance pay totaling eight hundred twenty thousand
nine hundred twenty-two and 70/100 dollars ($820,922.70);

 

-3-



--------------------------------------------------------------------------------



 



  2)   the following bonus compensation he would have received had he remained
in the employ of the Company for two (2) additional years: four hundred ten
thousand forty-six and 13/100 dollars ($410,046.13);     3)   fifteen thousand
nine hundred sixty and no/100 dollars (15,960.00), which represents an amount
equal to the estimated cost of providing the Executive and his family with
medical insurance for two (2) years;     4)   ten thousand nine hundred twenty
and no/100 dollars ($10,920), which represents an amount equal to the estimated
cost of Exe-U-Care reimbursements for the Executive and his family for two
(2) years;     5)   three thousand two hundred seventy-six and no/100 dollars
($3,276.00), which represents an amount equal to the estimated cost of group
life insurance for the Executive for two (2) years;     6)   thirty thousand
five hundred ninety-four and 20/100 dollars ($30,594.20), which represents an
amount equal to the cost of the premiums for term life insurance on the
Executive for two (2) years;     7)   three thousand seven hundred eighty and
no/100 dollars ($3,780.00), which represents an amount equal to the estimated
cost of short-term and long-term disability insurance for the Executive for two
(2) years;     8)   forty-three thousand one hundred sixty-two and 70/100
dollars ($43,162.70), which represents the amount to compensate the Executive
for the loss of 401(k) contributions for two (2) years;     9)   twelve thousand
six hundred and no/100 dollars ($12,600.00), which represents the Executive’s
automobile allowance for two (2) years;     10)   fourteen thousand and no/100
dollars ($14,000), which represents the Executive’s financial and tax planning
reimbursement for two (2) years;     11)   seven thousand and no/100 dollars
($7,000), which represents the Executive’s club dues and assessments for two (2)
years; and     12)   six thousand and no/100 dollars ($6,000), which represents
the Executive’s outplacement services reimbursement for two (2) years.

 

-4-



--------------------------------------------------------------------------------



 



Except as otherwise provided in this Agreement, and except for any rights
Executive has under Sections 3(c) and 4(e) of the Employment Agreement, which
rights are unaffected by this Agreement and which shall survive the termination
of the Executive’s employment with the Company, the payments listed in
Sections 5(A)(1)-(12) above shall constitute full payment of all present or
future monies owed to Executive under the Employment Agreement (including
Section 7 thereof), and Executive acknowledges that he is not entitled to any
additional sums under the Employment Agreement.
(B) Stock Options. The parties acknowledge and agree that the Executive was
granted the following stock options pursuant to the Company’s 1998 Stock Option
Plan and that said options are fully vested and unaffected by this Agreement and
shall survive the termination of the Executive’s employment with the Company:

  1)   four hundred thousand (400,000) options having an exercise price equal to
the closing price of the Company’s Common Stock on March 11, 2002 at a price of
fifty cents ($.50) per share;     2)   three hundred fifty thousand (350,000)
options having an exercise price equal to the closing price of the Company’s
Common Stock on September 1, 2002 at a price of fifty-seven cents ($.57) per
share; and     3)   nine hundred fifty thousand (950,000) options having an
exercise price equal to the closing price of the Company’s Common Stock on
November 21, 2003 at a price of two dollars and 23/100 ($2.23) per share.

(C) Documents. On the Effective Date, the Company shall deliver to the Executive
the following documents:

  1)   An original of the agreed upon press release, in the form attached hereto
as Exhibit “A,” that the Company and the Executive shall issue to the media
through Beacon Advisors on the Effective Date immediately after the payments set
forth in Section 5 have been made to the Executive.     2)   An original of the
agreed upon statement, in the form attached hereto as Exhibit “B,” that the
Executive will send to all employees of the Company via e-mail on the Effective
Date immediately after the press release has been distributed.     3)   Twelve
(12) originals of an agreed upon favorable letter of reference, in the form
attached hereto as Exhibit “C,” printed on Company stationery, signed as
indicated on the letter, and dated as of the Effective Date.

5. Additional Consideration. The Executive and the Company acknowledge and agree
that some of the payments called for under his Employment Agreement are
contingent on the occurrence of certain events, and/or are not due to Executive
in a lump sum as of the Effective Date. The Executive and the Company likewise
acknowledge that in this Agreement the Executive has agreed to forego rights to
certain payments and other rights he could otherwise have claimed under the
Employment Agreement.

 

-5-



--------------------------------------------------------------------------------



 



6. Executive’s Covenants. Until the Separation Date, the provisions of
Sections 5 and 6 of the Employment Agreement shall remain in full force and
effect. After the Separation Date, the Executive agrees to continue to be bound
by the provisions contained in Sections 5 and 6 of his Employment Agreement,
according to their terms.
7. Releases. In return for the mutual promises and waivers of claims contained
in this Agreement, the sufficiency of which consideration is hereby
acknowledged, the Company and the Executive agree as follows:
(A) Release of the Company. Except for any vested benefits to which the
Executive is entitled under this Agreement, the Company’s 401(k) plan, and
applicable law, except for the Executive’s right to continue or convert his
insurance benefits under applicable law and the Company’s plans, and except for
the Company’s breach of this Agreement, to the maximum extent permitted by
applicable law, the Executive RELEASES and FOREVER DISCHARGES the Company and
its affiliated companies, including their and the Company’s parents,
subsidiaries, divisions, partners, joint venturers, sister corporations, and as
intended third-party beneficiaries, their predecessors, successors, heirs and
assigns, and their and the Company’s past, present and future owners, directors,
officers, members, agents, attorneys, employees, representatives, trustees,
administrators, fiduciaries and insurers, jointly and severally, in their
individual, fiduciary and corporate capacities (the Company and all of the
foregoing being hereinafter collectively referred to as the “Company
Releasees”), of and from, and does hereby WAIVE, any and all rights, contracts,
notes, torts, claims, grievances, arbitrations, damages, actions, causes of
action, and suits, whether or not now known, suspected, or claimed, which he
ever had, now has or claims, or might hereafter have or claim against the
Company Releasees, and each of them, relating to, directly or indirectly, any
matter or thing occurring, in whole or in part, from the beginning of the world
through the date hereof, including any and all rights, claims, grievances,
arbitrations, suits, or causes of action which he has asserted or could assert
(1) relating to his employment with the Company or his termination therefrom
without “Cause” on the Separation Date, (2) relating to his Employment Agreement
(unless rights thereunder are otherwise preserved by this Agreement), and (3)
under the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act, the Civil Rights Act
of 1991, the Americans with Disabilities Act, and the employment, labor, wage
and discrimination laws of the United States, California, and Nevada and their
subdivisions, all as amended.
The Executive recognizes that, among other things, he is releasing the Company
of any and all claims he might have against the Company for discrimination based
on age.
The Executive represents and warrants that he has not heretofore assigned or
transferred to any person or entity any of the matters released under this
Section 8(A), nor has he filed any charges or complaints against any of the
Company Releasees with any governmental or administrative agency or court.

 

-6-



--------------------------------------------------------------------------------



 



Executive further promises and agrees that, except for breaches of this
Agreement or the surviving provisions of his Employment Agreement, to the
fullest extent recognized by law, neither Executive nor any person, organization
or entity acting on Executive’s behalf will ever file or institute any suit or
action at law or in equity or arbitration, alleging any claim Executive had or
now has, relating to or arising out of Executive’s employment with the Company
or the separation of that employment. Further, except for breaches of this
Agreement or the surviving provisions of his Employment Agreement, in any
legally permissible or authorized proceeding, Executive waives all rights to any
form of recovery, compensation, or other remedy or relief of any kind.
(B) Release of the Executive. Except for the Executive’s breach of this
Agreement, to the maximum extent permitted by applicable law, the Company
Releasees, and each of them, RELEASE and FOREVER DISCHARGE the Executive and his
heirs, legatees, agents, legal representatives, successors and assigns (the
Executive and all of the foregoing being hereinafter collectively referred to as
the “Executive Releasees”), of and from, and does hereby WAIVE, any and all
rights, contracts, notes, torts, claims, grievances, arbitrations, damages,
actions, causes of action, and suits, whether or not now known, suspected, or
claimed, which they ever had, now have or claim, or might hereafter have or
claim against the Executive Releasees, and each of them, relating to, directly
or indirectly, any matter or thing occurring, in whole or in part, from the
beginning of the world through the date hereof, including any and all rights,
claims, grievances, arbitrations, suits, or causes of action which he has
asserted or could assert (1) relating to the Executive’s employment with the
Company or his termination therefrom without “Cause” on the Separation Date,
(2) relating to his Employment Agreement (unless rights thereunder are otherwise
preserved by this Agreement), and (3) under applicable law.
The Company represents and warrants that the Company Releasees have not
heretofore assigned or transferred to any person or entity any of the matters
released under this Section 8(B), nor have the Company Releasees filed any
charges or complaints against any of the Executive Releasees with any
governmental or administrative agency or court. For any and all of the matters
released under this Section 8(B), the Company covenants that the Company
Releasees (i) shall not sue, or cause any suit to be filed against, the
Executive Releasees, or any of them, and (ii) shall not file, or cause to be
filed, any complaints, charges, grievances, or arbitrations against the
Executive Releasees, or any of them.
The foregoing release of the Executive does not extend to those claims for which
Section 145 of the General Corporation Law of Delaware prohibits indemnification
of Executive (the “Preserved Claims”). Notwithstanding the preceding sentence,
the parties understand and agree that:
A. without limiting the generality of the foregoing release, the foregoing
release does include and extend to (1) any claims against the Executive where he
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company, (2) any criminal claims against
the Executive where he had no reasonable cause to believe his conduct was
unlawful, (3) any claims brought against the Executive by the Company or
pursuant to a right held by the Company where he acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company, and (4) any claims brought against the Executive by the Company or
pursuant to a right held by the Company where under all of the circumstances the
Executive is fairly and reasonably entitled to indemnity for such expenses that
the Delaware Court of Chancery or such other court shall deem proper;

 

-7-



--------------------------------------------------------------------------------



 



B. nothing in the preceding sentence shall affect any right the Executive has to
advances of expenses (including attorneys’ fees) in defending any civil,
criminal, administrative or investigative action, suit or proceeding in advance
of the final disposition of such action, suit, or proceeding; and
C. nothing in the preceding sentence shall affect any right the Executive has to
be covered by directors or officers liability insurance.
The parties further understand and agree that the termination of any action,
suit or proceeding by judgment, order, settlement, conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself, create a presumption
that (i) the Executive did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the
corporation, or (ii) with respect to any criminal action or proceeding, the
Executive had reasonable cause to believe that his conduct was unlawful.
The determination of whether there is a Preserved Claim shall be made in
accordance with the provisions of Section 145 of the General Corporation Law of
Delaware, and shall be determined in all respects by the internal law of the
State of Delaware, without giving effect to the conflict of laws principles of
that State.
(C) Section 1542. The parties acknowledge and agree that they have read and
understand Section 1542 of the California Civil Code which provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
Except for breaches of this Agreement and except as otherwise prohibited by
applicable law, each of the parties hereby expressly WAIVES and relinquishes all
rights and benefits under Section 1542 and any law of any jurisdiction of
similar effect with respect to his or its release of any claims he or it may
have against one another.
(D) No Interference. Notwithstanding anything to the contrary in this Agreement,
nothing in this Agreement shall preclude or interfere with the Executive’s
participation in any investigations or proceedings by, or filing of any charge
with, the United States Equal Employment Opportunity Commission (“EEOC”) with
respect to a violation of the civil rights laws administered by the EEOC,
provided, however, that the Executive acknowledges and agrees that he hereby
WAIVES any and all rights he may have to recovery (whether monetary or
otherwise) in connection with any such charge or for any of the other claims
referenced in Section 8(A) of this Agreement.

 

-8-



--------------------------------------------------------------------------------



 



8. Indemnification. Nothing in this Agreement shall affect the Company’s
obligations and Executive’s rights under Section 13 of the Employment Agreement,
which Section shall survive the termination of the Executive’s employment with
the Company and remain in full force and effect after the Separation Date,
pursuant to its terms. Notwithstanding anything to the contrary contained in the
Employment Agreement, Section 13 of the Employment Agreement shall be governed
in all respects by the internal law of the State of Delaware, without giving
effect to the conflict of laws principles of that State.
9. Non-Disparagement. The Executive and the Company acknowledge and agree that
they have mutual respect for one another. Accordingly, both parties agree as
follows: Executive agrees not to make any statements, orally or in writing, that
are intended to disparage, harm the reputation of, or allege wrongdoing by, the
Company, or any of its officers, directors, employees, or agents. The Company
agrees that none of its officers, directors, employees, or agents who have
knowledge of this Agreement shall make any statements, orally or in writing,
that are intended to disparage, harm the reputation of, or allege wrongdoing by,
the Executive. This prohibition shall not apply to infra-Company communications
with a legitimate business purpose (including communications between the Company
and its Board members), or as expressly authorized by law or lawful process.
10. Treatment of Payments. Nothing in this Agreement shall affect the provisions
of Section 15 of the Employment Agreement, which Section shall survive the
termination of the Executive’s employment with the Company and remain in full
force and effect after the Separation Date, pursuant to its terms.
11. Approval. The Company represents and warrants to the Executive that this
Agreement, and the payments to be made to the Executive under it, were duly
approved by the Company’s Compensation Committee and the Board prior to the
Company’s entering into this Agreement. The Company further represents and
warrants that the person signing this Agreement on behalf of the Company has
been duly authorized by the Board to execute and deliver this Agreement.
12. No Precedent. By entering into this Agreement, the Company has not agreed to
grant similar benefits to any other employee, whether or not similarly situated,
and no precedent, practice, policy, or usage shall be established by the entry
of the Company into this Agreement. Nothing contained in this Agreement or any
other agreement or instrument delivered by either party to this Agreement shall
constitute an admission by such party that such party is liable to the other
party, that such party has in any way violated any law, or that such party has
done any of the things alleged by the other party.
13. No Waiver. No delay on the part of any party in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
any party of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy. The waiver of any breach
or condition of this Agreement by either party shall not constitute a precedent
in the future enforcement of any of the terms and conditions of this Agreement.
Each party hereby agrees to cooperate with the other and to execute and deliver
all such additional documents and instruments, and to take all such other
action, as the other party may reasonably request from time to time to
effectuate the provisions and purposes of this Agreement.

 

-9-



--------------------------------------------------------------------------------



 



14. Severability. In the event that any of the provisions of this Settlement
Agreement and General Release are found by a judicial or other tribunal to be
unenforceable, the remaining provisions of this Settlement Agreement and General
Release will remain enforceable.
15. Entire Agreement. Except as otherwise provided herein with respect to the
Employment Agreement, all understandings and agreements, if any, heretofore made
between the parties are merged into this Agreement, which alone fully and
completely expresses the agreement between the parties relating to its subject
matter, and the same is entered into with no party relying upon any statement or
representation, whether written or oral, made by any person not embodied in this
Agreement. Any modification of this Agreement may be made only by a written
agreement signed by both parties to this Agreement, which written instrument
must specifically amend this Agreement. Neither party may assign this Agreement,
provided, however, that if the Executive dies before he has received all
payments due him under this Agreement, such payments shall be made to the
successor trustee of his living trust or his estate, as the case may be. Subject
to the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective representatives, successors and
assigns. All exhibits attached to this Agreement are incorporated by reference
and constitute a part of this Agreement as if set forth in this Agreement in
their entirety. Whenever the term “include,” “including,” or “included” is used
in this Agreement, it shall mean including without limiting the generality of
the foregoing. The recitals to this Agreement are, and shall be construed to
be,- an integral part of this Agreement. The headings of Sections and
subsections contained in this Agreement are merely for convenience of reference
and shall not affect the interpretation of any of the provisions of this
Agreement. Whenever the context so requires, the singular shall include the
plural and vice versa. All words and phrases shall be construed as masculine,
feminine, or neuter gender, according to the context. This Agreement has been
negotiated by the parties. This Agreement is deemed to have been drafted jointly
by the parties to this Agreement, and any uncertainty or ambiguity concerning
this Agreement shall not be construed for or against either party as an
attribution of drafting to either party.
16. Notices. Except as otherwise provided in this Agreement, all notices or
other communications required under this Agreement shall be in writing and
signed by the party giving notice, and shall be deemed to have been given when
hand-delivered by personal delivery or by Federal Express or similar courier
service, or five (5) business days after being deposited in the United States
mail, registered or certified, with postage prepaid, return receipt requested,
addressed to the Company in care of James Burk, Chief Financial Officer, at 5901
De Soto Avenue, Woodland Hills, California 91367, or to the Executive at 2747
Paradise Road, Unit 1003, Las Vegas, NV 89109, or to such other address as
either party may designate for itself or himself by notice given to the other
party from time to time in accordance with the provisions of this Agreement.
17. Counterparts. This Agreement may be executed in any one or more
counterparts, each of which shall constitute an original, no other counterpart
needing to be produced, and all of which, when taken together, shall constitute
but one and the same instrument.

 

-10-



--------------------------------------------------------------------------------



 



18. Revocation. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE COMPANY HAS GIVEN
HIM TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT. THE COMPANY HEREBY ADVISES
THE EXECUTIVE TO CONSULT WITH A LAWYER BEFORE SIGNING THIS AGREEMENT.
THE EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT THE COMPANY INFORMED HIM IN
WRITING OF ALL INFORMATION REQUIRED UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967 AND THE OLDER WORKERS BENEFIT PROTECTION ACT, AS AMENDED.
THE PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE READ THIS AGREEMENT IN ITS
ENTIRETY, THAT THEY HAVE HAD AMPLE OPPORTUNITY TO CONFER WITH THEIR OWN COUNSEL
FOR ASSISTANCE AND ADVICE CONCERNING THIS AGREEMENT, WHICH ADVICE EXECUTIVE HAS
BEEN ADVISED TO SEEK, THAT THEY HAVE NEGOTIATED THE TERMS OF THIS AGREEMENT,
THAT THEY UNDERSTAND THAT THE TERMS OF THIS AGREEMENT ARE LEGALLY ENFORCEABLE,
AND THAT THEY HAVE ENTERED INTO THIS AGREEMENT FREELY AND VOLUNTARILY.
THE PARTIES FURTHER ACKNOWLEDGE THAT, AS REQUIRED BY THE OLDER WORKERS BENEFIT
PROTECTION ACT, FOR A PERIOD OF SEVEN (7) DAYS FOLLOWING THE EXECUTION OF THIS
AGREEMENT, THE EXECUTIVE MAY REVOKE THIS AGREEMENT, AND THIS AGREEMENT SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE SEVEN (7) DAYS REVOCATION PERIOD HAS
EXPIRED (the “Effective Date”).
IN WITNESS WHEREOF, the parties have executed this agreement on the dates set
forth below.

          CHARLES F. CHAMPION   YOUBET.COM, INC.
 
        /s/ Charles F. Champion
  /s/ James Burk       Charles F. Champion
  James Burk, Chief Financial Officer
 
        Agreed as to terms of Escrow per
Section 1(c) above:    
 
        FUNKHOUSER VEGOSEN LIEBMAN & DUNN LTD.    
 
       
By:
  /s/ Jon Vegosen    
 
       
 
  Jon Vegosen, Treasurer    

 

-11-



--------------------------------------------------------------------------------



 



     
STATE OF CALIFORNIA
  ) 
 
  ) 
COUNTY OF LOS ANGELES
  ) 

I, the undersigned, a Notary Public in and for said county in the state
aforesaid, DO HEREBY CERTIFY that CHARLES F. CHAMPION, personally known to me to
be the same person whose name is subscribed to the within and foregoing
SEPARATION AGREEMENT, appeared before me this day in person and acknowledged
that he signed the within and foregoing SEPARATION AGREEMENT as his own free and
voluntary act and deed for the uses and purposes therein set forth.
GIVEN under my hand and notarial seal this 29th day of November, 2007.

     
 
  /s/ Margarett Duran
 
   
 
  Notary Public

         
My Commission Expires:
  5/7/2010    
 
       

     
STATE OF CALIFORNIA
  ) 
 
  ) 
COUNTY OF LOS ANGELES
  ) 

I, the undersigned, a Notary Public in and for said county in the state
aforesaid, DO HEREBY CERTIFY that JAMES BURK, personally known to me to be the
same person whose name is subscribed to the within and foregoing SEPARATION
AGREEMENT, and known to be the CHIEF FINANCIAL OFFICER of YOUBET.COM, INC., a
Delaware corporation, appeared before me this day in person and acknowledged
that he signed the within and foregoing SEPARATION AGREEMENT on behalf of said
corporation, as his own free and voluntary act and deed and as the free and
voluntary act and deed of said corporation, pursuant to authority granted to him
by the Board of Directors of said corporation, for the uses and purposes therein
set forth.
GIVEN under my hand and notarial seal this 29th day of November, 2007.

     
 
  /s/ Margarett Duran
 
   
 
  Notary Public

         
My Commission Expires:
  5/7/2010    
 
       

 

-12-



--------------------------------------------------------------------------------



 



EXHIBIT “A”
PRESS RELEASE
After leading Youbet.com, Inc. on a successful growth path for more than five
years, Charles F. Champion is stepping down as the company’s Chief Executive
Officer and Chairman of the Board to pursue other opportunities. His decision is
effective December 11, 2007.
Champion will work with the company to effectuate a smooth transition to a new
Chief Executive, and he will provide advice and assistance as requested by the
Board of Directors. “I’m dedicated to seeing Youbet grow as I have been for the
last five years,” Champion said. “I remain a large shareholder, and I want to
see my colleagues, the board and all the shareholders succeed.”
When Champion joined Youbet in May 2002, the company was on the verge of
collapse. With the help of a new management team, he engineered a dramatic
turnaround in the company’s core ADW business. The company’s wager processing
through organic growth and acquisition advanced more than seven-fold, from
$110 million to $750 million between 2002-06, resulting in a 45% share of the US
ADW market. Deloitte named the company to its 50 Fastest Growing Companies list
in each of Champion’s five years at the helm.
Champion helped launch innovative marketing programs such as Youbet Advantage
and customer protection programs such as Players Trust. Some of the most
contentious issues he faced during his time as CEO involved reconciling the
common interests of diverse factions of track owners, content providers and
horsemen.
Former Illinois Governor Jim Edgar, Chairman of the Youbet Board Nominating and
Governance Committee and a shareholder, stated, “The Board is grateful to Chuck
for his outstanding contributions to the growth and success of the Company and
the high level of professionalism he has brought to it.”
Champion said that he believes in the mission of the company and hopes that his
successor will be able to take the company to a new level. “The company is on
the right path.”
“I am grateful for the opportunity the Board has given me to contribute to
Youbet’s growth. More important, I have been privileged to work with an
exceptional Board of Directors, senior executives, and staff of dedicated,
enthusiastic and hard working people whom I am proud to call colleagues.”

 

-13-



--------------------------------------------------------------------------------



 



EXHIBIT “B”
TEXT OF E-MAIL TO ALL EMPLOYEES
To My Youbet Colleagues:
The press release attached is self explanatory. After more than five
invigorating years as your CEO, I’m stepping down to pursue some other
opportunities. Stepping into the role of Interim CEO will be Gary Sproule, our
long-time colleague and friend and someone in whom I have tremendous faith and
confidence. I hope you will give him the same loyalty and commitment you have
shown me over the years. Our company continues to build and improve every day,
and I am confident under Gary’s and the Board’s leadership, our company’s
potential success is unlimited.
There is a lot to say, of course. But the two most important words I have for
each of you are: Thank you.
Thank you for helping us to pull ourselves out of financial disaster and put us
in a position of industry leadership.
Thank you for helping us develop programs and services that make Youbet stand
out among all its competitors, so much so that, by a wide margin, we are market
share leaders.
Thank you for helping us build and sustain the most powerful technology platform
in the business.
Thank you for putting your integrity on the line every day to give our customers
and our partners the most compliant wagering products in the industry.
Thank you for using your own industry capital to help us build a network of
partnerships for marketing and content that are second to none in the business.
And thank you most of all for your years of support and encouragement. It has
been my privilege to work with you, and I am prouder than you will ever know of
the work you have done... and that you continue to do on behalf of our
shareowners and customers. I can only hope that I will someday be able to work
with a group of colleagues with your spirit, determination and loyalty.
Chuck

 

-14-



--------------------------------------------------------------------------------



 



EXHIBIT “C”
REFERENCE
TO BE PRINTED ON COMPANY STATIONERY
December 11, 2007
To Whom It May Concern:
When Chuck Champion joined Youbet as Chief Executive Officer in May 2002, the
company was on the verge of collapse. With the help of a new management team, he
engineered a dramatic turnaround in the company’s core Advance Deposit Wagering
business. The company’s wager processing through organic growth and acquisition
advanced more than seven-fold, from $110 million to $750 million between
2002-06, resulting in a 45% share of the US ADW market. Deloitte named the
company to its 50 Fastest Growing Companies list in each of Chuck’s first five
years at the helm.
Chuck helped launch innovative marketing programs such as Youbet Advantage and
customer protection programs such as Players Trust. Some of the most contentious
issues he faced during his time as CEO involved reconciling the common interests
of diverse factions of track owners, content providers and horsemen.
Chuck has commanded a strong and positive presence with our customers and
partners, whose respect he quickly earned by his professional demeanor,
intelligence, integrity, creativity and enthusiasm. He also quickly developed an
excellent rapport with employees, who have admired his leadership and his
ability to motivate and challenge them. At the same time, Chuck has been a team
player who has earned their affection.
Chuck would be a welcome addition to almost any company. We hope that you will
give him serious consideration for affiliation with your organization.
Sincerely,
Jim Edgar
Chairman of the Youbet Board Nominating and Governance Committee and
Former Governor of the State of Illinois

 

-15-